             Case 1:15-cr-00827-AJN Document 131 Filed 06/29/20 Page 1 of 1


                                                                                                      6/29/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


     United States of America,

                      –v–
                                                                           15-cr-827 (AJN)
     David Keith,
                                                                              ORDER
                               Defendant.


ALISON J. NATHAN, District Judge:

           The Court is in receipt of Defendant’s motion to correct a clerical error in the Amended

Judgment in the above-captioned case pursuant to Rule 36 of the Federal Rules of Criminal

Procedure. See Dkt. No. 128. 1 As of the date of this Order, the Government has not responded

to the motion. The Government shall file a response by July 10, 2020. Defendant may file a

reply by August 28, 2020.

           The Clerk of Court is directed to mail this Order to Defendant and note that mailing on

the public docket.


           SO ORDERED.


    Dated: June 29, 2020
           New York, New York
                                                            ____________________________________
                                                                      ALISON J. NATHAN
                                                                    United States District Judge




1
    Dkt. No. 127 appears to be an unsigned duplicate of this motion.
